Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 11, 2022 has been entered. 

Status of Claims
This action is in reply to the application/amendments/election/request for continued examination filed on April 11, 2022.
Claims 1-20 are currently amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to independent Claims 1, 7, and 13 now recite that a single machine learning model is trained to perform multiple tasks for predicting values for individual repair levels of a repair hierarchy.  As persuasively argued in the Remarks (see, e.g., pages 14-16), this is not taught in the prior art of record, as Kolbet focuses on costs for repair rather than a machine learning model loss, i.e., a difference from predicted to observed.  While Taliwal teaches how a convolutional neural network operates, including calculating losses, Taliwal fails to teach a joint loss function calculated for each individual repair level in a repair hierarchy (see Remarks pages 20-23).  Other prior art is similarly so constrained.  Ethington (US 2019/0156298) addresses different potential repairs in a hierarchy but fails to expressly teach that it does so using joint loss functions.  Davies, which is the closest international application (WO 2019/002851), teaches analyzing loss functions to determine if an appliance is related to a model that is recalled, but does not analyze a product repair hierarchy in the ordered combination of Claims 1, 7, and 13.  The closest non-patent literature is Butte et al., “Machine Learning Based Predictive Maintenance Strategy: a Super Learning Approach with Deep Neural Networks,” 2018 IEEE Workshop on Microelectronics and Electron Devices (WMED), 2018, pp. 1-5, doi: 10.1109/WMED.2018.8360836.  This reference provides more of an overview of different machine learning techniques to predict maintenance and does not expressly teach applying the joint loss function to each level of the product repair hierarchy in the ordered combination of Claims 1, 7, and 13.  Thus, because the prior art fails to render the claims obvious, and there are no other outstanding rejections, the claims are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627